DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
Receipt is acknowledged for request for extension of time, request for continued examination under 37 CFR 1.114, amendment and remarks filed 11/23/2021.
Claims 1, 2, 4-7 and 28 are amended.
New claims 49-50 are added.   These claims should be 40 and 41 as the last claim, though canceled, is 39.
Claims 1-7, 10-14, 28 and 40-41 (not 49-50) are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Priority
The examiner acknowledges this application as claiming benefit of 62/676,157 filed 05/24/2018 and 62/715,508 filed 08/07/2018.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the present claims have been amended to specify that p21 is cyclin-dependent kinase inhibitor p21 that the p21 part refers to the size of the protein, i.e. 21-kD and that Pena refers to p21-Ras, which is from Rat sarcoma virus.
Response:- With regards to the p21-Ras in Pena, the examiner disagrees that p21 Ras is from Rat.   Bos teaches that recombinant vaccinia virus with p21 Ras as a transgene can be used to study the implication of p21ras in the activation of a variety of cellular proteins (see Bos, European Journal of Cancer, Vol. 31A, 1995).    However, applicant has not demonstrated that p21-Ras cannot be assayed for as a marker for renal disease and applicant has not identified its source of the p21 for the diagnosis of the kidney injury or disease.   The literature teaches that p21ras is a small GTPase that functions as a molecular switch in intracellular signal transduction pathways activated by a large variety of growth factors (see at least the abstract and introduction of Bos).   The literature also teaches that Ras induces p21Cip1/Waf1 cyclin kinase inhibitor (Kivinen et al., in Oncogen (1999) 5252-6261).
Applicant argues that the inventor discovered that cyclin dependent kinase inhibitor P21 is a useful biomarker to indicate kidney injury, where treatment is indicated in “accordance with the specific treatment methods recited by the claims.”   That none of the cited references teach or suggest that cyclin dependent kinase inhibitor P21 can be used to indicate whether the claimed treatment method would be useful, that is, “their elevated levels suggest kidney damage.”
Response:-The examiner disagrees that the inventor was the first to recognize/discover that P21 levels signal kidney injury because it was known in 2010 that higher levels of P21 is indicated in kidney diseases and also levels of P21 is prognostic for survival from kidney disease (see PENA, at least the abstract and conclusion). 
Applicant argues that Anderberg focuses on TIMP2 and IGFBP7 as biomarkers for kidney injury and renal failure and does not suggest using P21 as an indicator of kidney or renal injury and as such does not suggest performing assay to determine the level of p21 in the patient.   Applicant further argues that Pena fails to cure the deficiency of Anderberg; that Pena relates to biomarkers for cancer treatment and that nothing in Pena suggests using p21 as claimed in the method which relates to kidney treatment.   That Pena discusses only p21-ras, an entirely different protein that cyclin dependent kinase inhibitor p21as now claimed.
Response: The examiner agrees that Anderberg assays for levels of TIMP-2 and IGFBP7 as diagnostic tool for detecting and treating kidney injury and did not assay for p21 as a diagnostic tool for kidney injury, but TIMP-2 and IGFBP7 induces p21.   However, the rejection was made under 35 USC 103 and not under 35 USC 102.   Pena cures the deficiency of assaying for p21 in the determination of kidney injury because Pena teaches hat p21 levels are associated with renal disease.   It is also known in the art that TIMP-2 and IGFBP7 induce p21 (VIJAYAN, page 20, right column, line 5).    The argument that the biomarkers in Pena are for cancer treatment may be correct, but it is also true that Pena is directed to treating renal cancer or kidney cancer.   Kidney cancer reads on kidney disease or kidney injury.   It was clearly stated in the office action of 10/15/2020 that the common theme in independent claim 1, 4 and 7 is the population of patients being treated, that is, those having been determined as having kidney injury or Cip1/Waf1 cyclin kinase inhibitor (see at least the title Oncogen (1999) 5252-6261).
The method involves determining levels of p21.   However, there are other makers that are used to determine or identify patient population having kidney injury or kidney disease of at risk of having kidney disease or kidney injury.   The instant specification has not provided unexpected outcomes between using p21 levels and other methods to identify patient population having kidney disease or kidney injury or at risk of having kidney disease or kidney injury.   Applicant has not provided any factual showing that biomarkers other than p21 are not effective in the determination of kidney injury/disease/cancer.   
Applicant further argues that Vijayan is cumulative to Anderberg as it teaches TIMP-2 and IGFBP7 as biomarkers and does not cure the deficiencies noted above for Anderberg.
Response: The examiner agrees.   However, Vijayan teaches that TIMP-2 and IGFBP7 induces p21 and this teaching correlates TIMP-2 and IGFBP7 to p21.   Thus, the reliance of Vijayan brings out the nexus between TIMP-2 and IGFBP7 and p21.
Applicant argues that: 
“Forbes teaches methods for treatment of cellular senescence and does not relate to
kidney injury. Zager teaches treatment of kidney injury, but does not teach or suggest "(a) performing an assay to determine the level of p21 in the patient." lchim relates to luripotent stem cells and does not mention P21. Anderson relates to compounds and methods that can be used to treat kidney disease but does not mention P21.”   

Response: Forbes was relied upon for teaching that tissue senescence is a feature of certain types of kidney disease (instant claims 2 and 4); Zager was relied upon for 
Applicant concludes that:
---The present inventors showed that kidney injury results in an increased expression of P21 and that this can be used as a biomarker in the treatment of kidney injury. This was not expected because none of the prior art references show a link between kidney injury and P21 expression.---
Response: The examiner agrees that it is known in the prior art, as far back as 2010 (PENA) that increased levels or expression of p21 is biomarker indicating kidney injury.   There is thus nothing unexpected about the relationship between p21 and kidney injury.   
Applicant states in the remarks at the third full paragraph on page 6 that cyclin dependent kinase inhibitor p21 is sometimes referred to as p21Waf1.   Kivinen teaches that Ras induces p21Cip1/Waf1 cyclin kinase inhibitor (title in Oncogen (1999) 5252-6261).   Therefore, p21 ras is connected with CDK inhibitor p21.
Claim Numbering: 37 CFR 1.126 requires that the original numbering of claims must be preserved throughout the prosecution.   When claims are canceled, claims must not be renumbered.   When claims are added, they must be numbered by the applicant beginning with the number next following the highest numbered claim previously presented (whether entered or not).
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 49-50 should be numbered 40-41.   Hence the office action has addressed claims 40-41.
Correction is respectfully requested.   All future claims must have the proper claim numbering in compliance with 37 CFR 1.126. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7 and 10-14 remain rejected under 35 U.S.C. 103 as being unpatentable over ANDERBRG et al. (WO 2014113558 A1) in view of PENA et al. (“Biomarkers Predicting Outcome in Patients with Advanced Renal Cell Carcinoma: Results from Sorafenib Phase III Treatment Approaches in Renal Cancer Global Evaluation Trial,” in American Association for cancer Research, July 22, 2010) and VIJAYAN et al., (“Clinical Use of the URIN Biomaker [TIMP-2] X [IGFBP7] for acute Kidney Injury Risk Assessment,” in American Journal of Kidney disease 2016, Vol. 8, no. 1, 19-28), and further in view of Forbes et al, (US 20160228394) for teaching that tissues senescence occurs in certain types of kidney disease (claims 4-6), Zager et al. (US 20170112869 A1) for teaching that SnPP and iron sucrose have been known to be used in treating kidney disease (claims 10, 11, 14), Ichim et al. (US 20170290863 A1) for teaching that tetrahydrocurcumin has been known to treat kidney disease (claim 12), and Anderson et al. (US 20130324599 A1) for teaching that bardoxolone has been known to treat kidney disease, and Kivinen for teaching that Ras induces p21Cip1/Waf1 cyclin kinase inhibitor (title in Oncogen (1999) 5252-6261) and for applicants admission that cyclin dependent kinase inhibitor p21 is sometimes referred to as p21Waf1. (third full paragraph of page 6 of the remarks filed 1/23/2021).   
Claim 1 is a method of treating patient population group that has been determined to be at risk for having suffered kidney injury or kidney disease.   For claim 4, the method involves determining the risk of progression of acute or chronic kidney disease and tissue senescence by determining/assaying urine or plasma levels of p21.   For claim 7, the method is directed to 
The common theme in these independent claim 1, 4 and 7, is the population of patients being treated, that is, those having been determined as having kidney injury or kidney disease or risk of having kidney injury or kidney disease.   Applicants admits that cyclin dependent kinase inhibitor p21 is sometimes referred to as p21Waf1(third full paragraph of page 6 of the remarks filed 1/23/2021) and Kivinen teaches that Ras induces p21Cip1/Waf1 cyclin kinase inhibitor (title in Oncogen (1999) 5252-6261).   There is thus relationship of p21 ras and cyclin dependent kinase inhibitor p21 also referred to as p21Waf1.  
The method involves determining levels of cyclin dependent kinase inhibitor p21.      However, there are other makers that are used to determine or identify patient population having kidney injury or kidney disease of at risk of having kidney disease or kidney injury.   The instant specification has not provided unexpected outcomes between using p21 levels and other methods to identify patient population having kidney disease or kidney injury or at risk of having kidney disease or kidney injury.   For example, ANDERBRG discloses method of treating a patient having suffered kidney injury or at risk of further kidney injury by assaying for levels of TIMP-2 and IGFBP7 in urine in combination with one or more of measured serum creatinine  (see the whole document, abstract, paragraphs [0075], [0076], [0077], claims 1-21).   The method comprises administering renal replacement therapy (paragraphs [0087]), withdrawing delivery of compounds that are known to be damaging to the kidney, kidney transplantation, delaying or avoiding procedures that are known to be damaging to the kidney, modifying diuretic administration, initiating goal directed therapy
Therefore, ANDERBERG teaches all the elements of claims 1, 3 and 7.   The difference between claims 1, 3 and 7 and ANDERBERG is that the ANDERBERG does not use p21 assay to identify the patient population.   However, it is known in the art that p21 levels have been associated with renal diseases (see the whole document of PENA).   Furthermore, it is known in the art that TIMP-2 and IGFBP7 induce p21 (see page 20 at the right column, line 5 of VIJAYAN).   Therefore, at the effective date of the invention, one having ordinary skill in the art would assay for p21 or TIMP-2 and IGFBP7 in urine to identify subjects having kidney disease or kidney injury or at risk of having kidney disease because either assay has been known to be used to identify subjects having kidney disease or kidney injury or at risk of having kidney disease.   There is no demonstration in the as filed specification that one assay is superior to the other in the identification of having kidney disease or kidney injury or at risk of having kidney disease. 
For claims 2 and 4, the claimed assay method reads on the assay of the biomarker in ANDERBERG since testing the urine for the biomarker involves contacting the urine, which is a body fluid with the reagent.   Further, it is known that tissue senescence is a feature of certain types of kidney disease (paragraph [0142] of Forbes) such that claims 4-6 are rendered prima facie obvious. 
For claims 10, 11 and 14
For claim 12, it is known in the art that tetrahydrocurcumin, a circuminoid, is used to treat renal insufficiency (paragraphs [0124] and [0266] of Ichim) such that it would have been obvious to one of ordinary skill in the art to include known treatment of kidney injury in the treatment protocol of ANDERBERG to treat kidney injury. 
For claim 13, bardoxolone methyl has been known to be used for treating kidney disease (see the whole documents, paragraphs [0007], [0037], [0038], [0348], [0455]) such that it would have been obvious to one of ordinary skill in the art to include known treatment of kidney injury in the treatment protocol of ANDERBERG to treat kidney injury. 
For claim 28, Bos teaches that recombinant vaccinia virus with p21 Ras as a transgene can be used to study the implication of p21ras in the activation of a variety of cellular proteins (see Bos, European Journal of Cancer, Vol. 31A, 1995) such that the requirement of claim 28 is met.
Therefore, ANDERBERG in combination with PENA and VIJAYA and Forbes, and further in view of Zager (claims 10, 11, 14), Ichim (claim 12) and ANDERSON (claim 13) and Bos (claim 28) and further in view of Kivinen and applicant’s admission renders claims 1-7 and 10-14 and 28 prima facie obvious. 

Claim Objections
Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.

Other matters: Claim 7 is an independent claim.   Claim 7: Claim 7 uses the abbreviations NRF2 and SGLT-2.   It is suggested that the meaning of the abbreviation be clearly recited as is done in amended claim 1 after which the abbreviations can be placed within parenthesis.


The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613